Citation Nr: 1228697	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.L.




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1939 to February 1946, with additional service in the United States Air Force Reserves.  The Veteran died in August 2008, and the appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the appellant testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

In August 2011, the Board remanded this claim for further development.  The Board is satisfied that the directives in this remand have been accomplished.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Many years after service, the Veteran developed chronic obstructive pulmonary disease (COPD) from which he died in August 2008.  That condition was not caused by any incident of service.

2.  At the time of the Veteran's death, service connection was not in effect for any disorder.

3.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of death is otherwise related to service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2011); 38 U.S.C.A. §§ 3.303, 3.304, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction. The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

In this case, a letter dated in February 2009 provided notice to the appellant regarding what information and evidence was needed to substantiate her claim of entitlement to DIC benefits based on cause of death, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need for her to advise VA of and to submit any further evidence that was relevant to the claim.  The Appellant was also provided with Hupp correspondence as the February 2009 letter provided her with an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

While the Appellant was not given notice of what type of information and evidence she needed to substantiate a claim for service connection for the cause of the Veteran's death, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Consequently, no effective date will be assigned and the failure to provide notice with respect to that element of the claim is harmless error.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs), service personnel records (SPRs), VA treatment records, private treatment records, and a September 2009 private opinion.  Pursuant to the Board's August 2011 remand, a September 2011 VA opinion was obtained and a review of this opinion reveals that all subjective and objective findings necessary for evaluation of the appellant's claim were observed and recorded.  Thus, the opinion appears complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the RO requested the Veteran's STRs and SPRs from the United States Air Force Center in order to verify the Veteran's active duty, ACDUTRA, and or INACDUTRA.  In response to that request, the RO obtained additional SPRs that confirm the Veteran's period of active service from August 1939 to February 1946.  Also of record and considered in connection with the appeal are the various written statements provided by the appellant and by the appellant's representative on her behalf, as well as the appellant's March 2011 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that was lacking to substantiate the claim of service connection for the cause of the Veteran's death.  The appellant was assisted at the hearing by the American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the cause of the Veteran's death is related to his service.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate her claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

Legal Principles

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2011); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).
In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's Separation Qualification Record shows that his Military Occupational Specialty (MOS) was a pilot, a pilot instructor, and an operations officer in a medium bomb squadron.  It is also noted that as an operations officer, he planned combat missions and supervised 150 combat crew personnel in flying missions.  Applying the provisions of § 1154(b), the Board finds that the description of the Veteran's in-service treatment for malaria as well as enduring multiple back injuries, provided by his surviving spouse and friend, are consistent with the circumstances of his service.  Given his combat status, the Veteran's assertions as to contracting malaria in-service and having back problems are accepted as consistent with his active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Despite the evidentiary effect of 38 U.S.C.A. § 1154(b), competent evidence of a link between the disabilities resulting in the Veteran's death and his active service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but only "considerably lighten[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Veteran's death certificate reflects that he died in August 2008.  The death certificate lists the immediate cause of death as COPD with cerebrovascular accident (CVA), Alzheimer's dementia, and prostate cancer, as other significant conditions contributing to death but not resulting in the underlying cause.  At the time of the Veteran's death, service connection was not in effect for any disorder. 

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the Veteran's cause of death.

The appellant claims entitlement to service connection for the cause of the Veteran's death is warranted as directly due to his active military service.  Specifically, the appellant alleges that, during active service, the Veteran contracted malaria while in the jungle in the Philippines.  She contends that the malaria caused his COPD, which in turn, led to his untimely demise.

The Veteran's active duty and Reserves STRs are void of findings, complaints, symptoms, or any diagnosis of a pulmonary or respiratory disorder.  However, a June 1968 report reflects a diagnosis of malaria

VA treatment records include a July 2001 report which reflects that during the Veteran's initial visit he had no acute complaints and denied pulmonary problems.  On examination, his lungs were clear.  The Veteran's significant history of prostate cancer, a significant condition that contributed to his death, was also noted.
Private treatment records include an April 2001 which reflects a diagnosis of and treatment for prostate cancer, but do not reflect any pulmonary disorders.  A June 2006 report reflects that the Veteran was a former smoker who smoked one and one half packs of cigarettes from 1941 to 1971.  A June 2008 report reflects a chief complaint of COPD.  At that time, a CT scan of the chest ruled out pulmonary embolism, but imaging indicated COPD.  It was noted that the Veteran had spells during which he became short-winded.

In a September 2009 statement, the Veteran's primary care physician Dr. LSP stated that the Veteran died from the immediate effects of multiple strokes.  The physician also stated that during the Veteran's military service, he contracted malaria and suffered severe back injuries.  The physician opined that the Veteran developed significant lung disease "which may have been related" to his military service.

In March 2011, the appellant testified that the Veteran contracted malaria during his service.  The appellant's friend testified that the Veteran had a cough when she met him and the appellant testified that he had a cough since his service.

Pursuant to the Board's August 2011 remand, in September 2011, upon review of the claims file, a VA examiner opined that the "claimed condition" was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that although the Veteran's STRs show back problems and malaria in June 1968, there is no record of respiratory illnesses or symptoms to suggest chronic lung disease other than the fact that the Veteran smoked until 1972.  There is no medical evidence to link the documented service problems to those leading to cause of the Veteran's death.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Also, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds the opinion of the VA examiner to be more probative than that of Dr. LSP.  The critical distinction between the two conflicting opinions is that the opinion of Dr. LSP is speculative in nature.  The Board notes that medical opinions expressed in speculative language such as Dr. LSP's opinion that the Veteran developed significant lung disease, "which may have been related" to his military service does not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the VA examiner provided a well-reasoned rationale for his opinion while Dr. LSP provided no rationale whatsoever; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, while the appellant testified that Dr. LSP reviewed the Veteran's records, the September 2009 medical opinion was unaccompanied by any treatment records.  This medical opinion cannot therefore be said to show that the cause of the Veteran's death is related to his military service.
Conversely, the September 2011 VA examiner's opinion is clearly against the claim.  The VA examiner opined that the "claimed condition" was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner conducted a thorough review of the claims file and provided a rationale for the detailed opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Most importantly, the VA examiner's opinion is supported by the medical evidence of record which reflects a diagnosis of malaria in 1968 and no record of respiratory illnesses or symptoms to suggest chronic lung disease other than the Veteran's history of smoking.

Upon careful review of the evidence of record, the Board finds that there is no competent evidence of record linking the Veteran's COPD to his service or evidence that shows that the malaria diagnosed in June 1968 caused his COPD which led to his death.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the appellant in the form of her correspondence to VA and testimony before the Board in which she alleges that the malaria diagnosed in June 1968 caused the Veteran's COPD which led to his death.

The Board recognizes the contention of the appellant and her friend that the Veteran's COPD was related to the malaria for which he was treated for during his service.  As laypersons, however, neither the appellant nor her friend is competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the statements of the appellant may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, neither the appellant or her friend have the medical expertise to discern the nature of COPD or the cause or diagnosis of COPD, nor do they have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The appellant and her friend are competent to report that the Veteran was diagnosed with COPD, but, are not competent to provide a medical opinion regarding its etiology.  While the appellant has asserted that the Veteran's COPD is related to his service, that statement alone is not competent to provide the medical nexus because she is not shown to have the medical training or expertise required to provide such an opinion.  As a result, the lay assertions of the appellant and her friend are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, their assertions do not constitute competent medical evidence that the Veteran's death was related to his service.

Accordingly, the Board finds that the preponderance of evidence is against the claim for service connection for the cause of the Veteran's death.  The weight of the evidence does not show that the Veteran's COPD was incurred in or aggravated by service.  Therefore, service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


